Citation Nr: 0925425	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back/spine 
disability.

2.  Entitlement to service connection for a right thumb 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1982 until 
November 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2005 and November 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the 
Montgomery, Alabama RO in his June 2007 VA Form 9 (Appeal to 
Board of Veterans' Appeals).  The record reflects the Travel 
Board hearing was scheduled for June 12, 2009 and the veteran 
failed to report to that hearing.  A review of the record 
reflects that prior to the hearing the Veteran contacted the 
RO and requested the June 2009 hearing be rescheduled so he 
could obtain additional information.  The claims file was 
referred to the Board without affording the Veteran the 
opportunity to appear at the requested Travel Board hearing.

Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the Veteran at his 
current address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




